In a family offense *881proceeding pursuant to Family Court Act article 8, Ellada Shamilova appeals from an order of protection of the Family Court, Kings County (Elkins, J.), dated April 10, 2009, which, upon consent of the parties, inter alia, directed her to stay away from the petitioner for a period of one year. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal is dismissed, without costs or disbursements; and it is further,
Ordered that counsel’s application to withdraw as counsel is denied as academic.
The appeal from the order of protection must be dismissed, as no appeal lies from an order made upon the appellant’s consent (see CPLR 5511; Matter of Edelyn S., 62 AD3d 713 [2009]). Dillon, J.P., Santucci, Balkin and Sgroi, JJ., concur.